DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 19, 20 and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Anderson et al., US 20140085002 A1.
Fig. 5 of Anderson et al. discloses a power amplifier comprising: an active device (184); and an output matching circuit (188) operably connected with the active device, the output matching circuit comprising a bandpass impedance transformer.




Claims 1, 19, 20 and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Lender et al., US 20090309659 A1.
Fig. 7 of Lender et al. discloses a power amplifier comprising: an active device (50); and an output matching circuit (106) operably connected with the active device, the output matching circuit comprising a bandpass impedance transformer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lender et al., US 20140085002A1, in view of Strickland, US 4323736.
Regarding claims 2-4, although Lender et al. does not mention about the bandpass impedance transformer is a multimode bandpass impedance transformer, dual mode or quad-mode bandpass impedance transformer, Strickland has such teaching in his circuit. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Strickland in the circuit of Lender et al. in order to have an optimum working condition for the circuit.
Regarding claims 21 and 22, although Lender et al. does not mention about the power amplifier is an inverse class F bandpass power amplifier, they are just different types of power amplifier and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute one type of power amplifier for another in the absence of unexpected results in order to meet system requirements.
Allowable Subject Matter
Claims 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	August 27, 2022